[Logo] FOR IMMEDIATE RELEASE July 31, 2009 Company: Dominion Contacts: Media: Mark Lazenby (804) 819-2042, Mark.Lazenby@dom.com Ryan Frazier (804) 819-2521, C.Ryan.Frazier@dom.com Analysts: Greg Snyder (804) 819-2383, James.Gregory.Snyder@dom.com Nathan Frost (804) 819-2187, Nathan.J.Frost@dom.com DOMINION ANNOUNCES SECOND-QUARTER 2009 EARNINGS ·Second-quarter 2009 operating earnings of 68 cents per share as compared to guidance of 61 cents to 66 cents per share ·Second-quarter 2009 GAAP earnings of 76 cents per share ·Company affirms 2009 operating earnings guidance of $3.20 to $3.30 per share ·Company revises 2010 outlook from $3.33 to $3.50 per share to $3.20 to $3.40 per share ·Conference call scheduled for 10 a.m. EDT today RICHMOND, Va. – Dominion (NYSE: D) today announced unaudited reported earnings determined in accordance with Generally Accepted Accounting Principles (GAAP) for the three months ended June 30, 2009, of $454 million (76 cents per share) compared with reported earnings of $298 million (51 cents per share) for the same period in Operating earnings for the three months ended June 30, 2009, amounted to $406 million (68 cents per share) compared with operating earnings of $289 million (50 cents per share) for the same period in 2008. Operating earnings are defined as reported (GAAP) earnings adjusted for certain items. Dominion uses operating earnings as the primary performance measurement of its earnings outlook and results for public communications with analysts and investors.Dominion also uses operating earnings internally for budgeting, for reporting to the board of directors, for the company’s incentive compensation plans and for its targeted dividend payouts and other purposes.
